     Case 2:19-cv-02196-JAM-KJN Document 40 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK FREGIA,                                        No. 2:19-cv-2196 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    P.A. MIRANDA, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. Plaintiff filed a motion for

18   extension of time to file and serve an opposition to the October 9, 2020 motion to dismiss filed by

19   defendants Miranda and Ridge. Good cause appearing, plaintiff’s request is granted.

20          In addition, plaintiff objects that the motion attached exhibits, therefore the motion should

21   be construed as a request for summary judgment under Rule 56(f) of the Federal Rules of Civil

22   Procedure. (ECF No. 39 at 2-3.) However, the attachment to the motion is a request for judicial

23   notice, which is authorized under Rule 201(b) of the Federal Rules of Evidence. Id. Moving

24   defendants ask the court to take judicial notice of filings in a case previously filed by plaintiff.

25   Fregia v. St. Clair, No. 1:16-cv-1866 (E.D. Cal.). Such request is properly made. A court may

26   take judicial notice of court records. See, e.g., Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2

27   (9th Cir. 2002) (“[W]e may take notice of proceedings in other courts, both within and without

28   the federal judicial system, if those proceedings have a direct relation to matters at issue”)
     Case 2:19-cv-02196-JAM-KJN Document 40 Filed 11/04/20 Page 2 of 2


 1   (internal quotation omitted). A court is allowed to consider documents incorporated by reference

 2   in the complaint or matters of judicial notice without converting the motion to dismiss into a

 3   motion for summary judgment. United States v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003).

 4   The request for judicial notice will be considered and decided once the motion to dismiss is fully

 5   briefed.

 6             Accordingly, IT IS HEREBY ORDERED that:

 7             1. Plaintiff’s motion for an extension of time (ECF No. 39) is granted; and

 8             2. Plaintiff is granted sixty days from the date of this order in which to file and serve his

 9   opposition.

10   Dated: November 4, 2020

11

12
     /freg2196.36
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
